EXHIBIT 10.63


AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

        This Amendment No. 1 to Employment Agreement is made as of the 1st day
of October 2003, by and among J. Herbert Boydstun (“Executive”), Hibernia
Corporation, a Louisiana corporation (the “Company”), and Hibernia National
Bank, a national banking association organized and existing under the laws of
the United States (the “Bank” and, together with the Company, sometimes referred
to herein as “Hibernia”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning given to them in the below-defined
“Employment Agreement.”


RECITALS

        WHEREAS, Executive and Hibernia are parties to an Employment Agreement
effective as of December 1, 2002 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Employment
Agreement”); and

        WHEREAS, the Employment Agreement provides that on December 31, 2003
(and on December 31 of each succeeding year), the term of employment will be
automatically extended for one additional year unless, among other things,
either the Company or the Bank has given to Executive (or Executive has given to
them), written notice of non-renewal (delivered at least 90 days prior to the
date of the automatic extension); and

        WHEREAS, in consideration of such extension of the Employment Agreement,
Executive and Hibernia wish to amend the Employment Agreement in certain
respects; and

        WHEREAS, the Employment Agreement also provides that if after the date
of the Employment Agreement, Louisiana law permits a noncompetition provision
that imposes additional restrictions on Executive’s ability to compete with
Hibernia or its Affiliates, then the parties will amend the Employment Agreement
consistent therewith from time to time one or more times; and

        WHEREAS, effective August 15, 2003, Act No. 428 enacted La. Rev. Stat.
23:921(H), which imposes additional restrictions on an individual's ability to
compete; and

        WHEREAS, in accordance with their previous agreement, Executive and
Hibernia wish to amend the Employment Agreement in order to incorporate the
provisions of Act No. 428;

        NOW, THEREFORE, in consideration of the premises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Executive and Hibernia hereby agree as follows:


AMENDMENTS

        The Employment Agreement is hereby amended as follows:

1.  

Section 3.4 of the Employment Agreement is amended to include the following
paragraph as the second to last paragraph of Section 3.4:


          In addition to the items listed in parts (a) through (e) above, each
of which constitute “Cause” hereunder, “Cause” shall also be deemed to have
occurred hereunder if Executive has:


a.  

Intentionally, recklessly or negligently violated Hibernia Corporation’s or
Hibernia National Bank’s code of ethics, code of conduct or equivalent codes or
policies of Hibernia Corporation or Hibernia National Bank applicable to
Executive; or


b.  

Intentionally, recklessly or negligently violated any of the provisions of The
Sarbanes-Oxley Act of 2002 or any of the rules adopted by the Securities and
Exchange Commission implementing any of such provisions.


2.  

Section 5.4 of the Employment Agreement is amended to reaffirm the provisions
thereof and to add to the end of the first paragraph thereof the following
language:


  The parties agree that for the purposes of this Section 5.4, if Executive
becomes employed by or otherwise provides services to a banking or financial
services business, regardless of whether or not Executive is an owner or equity
interest holder of that banking or financial services business, Executive will
be deemed to be carrying on or engaging in the banking or financial services
business.


3.     Section 6.12 of the Employment Agreement is amended to add the following
new last sentence to Section 6.12:

  The term “law” as used in this Agreement includes laws, rules, regulations and
policies promulgated thereunder.


        The Employment Agreement, as amended hereby, shall remain in full force
and effect.

        This Amendment No. 1 shall be governed by and construed in accordance
with the laws of the State of Louisiana applicable to agreements made and to be
performed within such state without regard to principles of conflicts of law.

        This Amendment may be executed in counterparts, each of which shall be
deemed to be an original, and all of which shall constitute one and the same
agreement.

        IN WITNESS WHEREOF, this Amendment has been duly executed on the month,
day and year written below, but effective as of the date described above.

EXECUTIVE HIBERNIA CORPORATION /s/ J. Herbert Boydstun By: /s/ Elton R. King J.
Herbert Boydstun Name:  Elton R. King Date: 10-22-03 Title:    Director and
Chairman, Executive              Compensation Committee Date:    10-22-03
HIBERNIA NATIONAL BANK By: /s/  Elton R. King Name:   Elton R. King Title:
    Director Date:     10-22-03